     Case: 1:18-cv-00831-TSB Doc #: 16 Filed: 01/18/19 Page: 1 of 2 PAGEID #: 314



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

JOSHUA AULT,                                       CASE NO. 1:18-cv-00831
               Plaintiff,                         Judge Timothy S. Black
v.
                                                  CINCINNATI CHILDREN'S
ABUBAKAR ATIQ DURRANI, M.D., et                   HOSPITAL MEDICAL CENTER'S
al.                                               CORPORATE DISCLOSURE
        Defendants.                               STATEMENT

        Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 7.1.1: Any
non-governmental corporate party to a proceeding must file a Corporate Affiliations/Financial
Interest statement identifying all of its parent, subsidiary and other affiliate corporations and
listing any publicly held company that “controls, is controlled by, or is under common control
with a publicly controlled corporation.” The obligation to disclose any changes will be
continuing throughout the pendency of this case.

        In compliance with those provisions, this Corporate Disclosure Statement is filed on
behalf of Cincinnati Children’s Hospital Medical Center.

1.      Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?

                        Yes                   X        No

        If the answer is Yes, list below the identity of the parent, subsidiary or other affiliate
        corporation and the relationship between it and the named party:



2.      Is there a publicly owned corporation, not a party to the case, that has a financial interest
        in the outcome?               Yes                    X       No

        If the answer is Yes, list the identity of such corporation and the nature of the financial
        interest.




        /s/ J. David Brittingham                              01/18/19
        (Signature of Counsel)                                (Date)
    Case: 1:18-cv-00831-TSB Doc #: 16 Filed: 01/18/19 Page: 2 of 2 PAGEID #: 315




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was

electronically filed this 18th day of January, 2019 with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                                  s/ J. David Brittingham




14420685v1




                                                 2
